DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 3/16/21 in which claims 1-9 are pending.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/109718 to Gallatin et al.

a. 	As per claim 1, Gallatin et al teaches a communication device in a relay network that relays packet between one or more gateway devices and a plurality of terminal devices, the 5communication device comprising: a plurality of ports configured to transmit and receive the packet  (See page 11, lines 15-34); and a processor configured to: perform, when a port which is received packet included in the plurality of ports is connected to a first path of the one or more gateway devices 10or a second path of the plurality of terminal devices (See page 11, lines 15-34), a first process which updates an identifier assigned to the packet received by the plurality of ports from a value according to the first path or the second path to a first value or a second value, learn a correspondence relationship between a destination 15address of the packet (See page 11, 

b. 	As per claim 6, Gallatin et al teaches a communication method by performing a communication device a 5relay network that relays packet between one or more gateway devices and a plurality of terminal devices, the communication method comprising: transmitting and receiving the packet by a plurality of ports; performing, when a port which is received the packet included in the plurality of ports is connected to a first path of the one or more gateway devices 10or a second path of the plurality of terminal devices (See page 11, lines 15-34 and page 20, lines 5-22) , a first process which updates an identifier assigned to the packet received by the plurality of ports from a value according to the first path or the second path to a first value or a second value; learning a correspondence relationship between a destination address of 15the packet and a transmission port that transmits the packet by flooding the packet to a port included in the plurality of ports other than a reception source port; determining the transmission port based on the correspondence relationship; 20performing; when the transmission port is connected to the first 

c. 	As per claims 2 and 7, Gallatin et al teaches the claimed invention as described above.  Furthermore, Gallatin et al teaches wherein 24Fujitsu Ref. No.: 20-00201 the first process includes maintain, when the port is connected to a third path of another communication device in the relay network, the identifier of the packet, the second process includes maintain, when the transmission port is 5connected to the third path, the identifier of the packet, and the processor is further configured to: learn the correspondence relationship between the destination address of the packet and the transmission port that transmits the packet by flooding the packet of which the identifier is updated or maintained by the first process to the 10port included in the plurality of ports other than the reception source port, and discard the packet of which the identifier is updated or maintained to the second value by the first process and the determined transmission port is connected to the second path (See page 17 lines 5-20 and page 18, lines 16-32).  

20115d. 	As per claims 3 and 8, Gallatin et al teaches the claimed invention as described above.  Furthermore, Gallatin et al teaches wherein the processor is further configured to: assign a 

e. 	As per claims 4 and 9, Gallatin et al teaches the claimed invention as described above.  Furthermore, Gallatin et al teaches wherein the identifier is a VLAN Identifier (VID) (See page 20, lines 4-22).  

f. 	As per claim 5, Gallatin et al teaches the claimed invention as described above.  Furthermore, Gallatin et al teaches wherein 25the plurality of ports transmits and receives a plurality of packets including the packet, the plurality of packets are transmitted and received via any of the plurality of ports, and the first process includes updates identifies including the identifier assigned to each the packets respectively received by the plurality of ports from 25Fujitsu Ref. No.: 20-00201 values according to the first path or the second path to the first value or the second value (See page 23, lines 5-29 and page 24, lines 3-28).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2004/0066781 to Shankar et al teaches fast-path implementation for an uplink double tangging engine.
U.S. Publication No. 2017/0041223 to Akashi teaches transfer device and transfer system.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444